


CLUBCORP HOLDINGS, INC.
Performance Restricted Stock Unit Agreement
2012 Stock Award Plan
ClubCorp Holdings, Inc. (the “Company”), pursuant to the Amended and Restated
ClubCorp Holdings, Inc. 2012 Stock Award Plan, as amended (the “Plan”), hereby
grants to Participant identified below an award (the “Award”) of that number of
Performance Restricted Stock Units set forth below (the “PSUs”). This Award is
subject to all of the terms and conditions set forth herein and in the Plan
(collectively, the “Award Documents”), (which Plan has been provided to
Participant) and is incorporated herein in its entirety. All capitalized terms
not defined in this Performance Restricted Stock Agreement (this “Agreement”)
shall have the meaning ascribed thereto in the Plan.
Participant:
 
Date of Grant:
February 7, 2014
Tranche 1 Target Award:
 
Tranche 1 Performance Period:
February 1, 2014 through January 31, 2016
Tranche 2 Target Award:
 
Tranche 2 Performance Period:
February 1, 2014 through January 31, 2017
Total Target Award:
 



1.Grant. The Company hereby grants to Participant the number of PSUs as set
forth above under Total Target Award, on the terms and conditions set forth in
this Agreement and as otherwise provided in the Plan. The portion of the Total
Target Award that is designated as the Tranche 1 Target Award shall vest in
accordance with the terms of Section 2(a) below and the portion of the Total
Target Award that is designated as the Tranche 2 Target Award shall vest in
accordance with the terms of Section 2(b) below. All PSUs granted hereunder
shall be credited to a separate account maintained for Participant on the books
of the Company (the “Account”). On any given date, the value of each PSU
credited to the Account shall equal the Fair Market Value of one share of Common
Stock. The PSUs settle in accordance with Section 2(c) hereof.


2.Terms and Conditions.
(a)Vesting of Tranche 1 Target Award. On the last day of the Tranche 1
Performance Period (such date, the “Tranche 1 Vesting Date”) a number of PSUs
subject to the Tranche 1 Target Award (which number may be lesser than or
greater than the total number of PSUs subject to the Tranche 1 Target Award)
shall become vested and non-forfeitable based on the attainment of the
performance measure set forth on Exhibit A attached hereto; provided, that,
except as set forth in Section 3(b) below, Participant is employed by or
providing services to the Company or any of its Affiliates on the Tranche 1
Vesting Date. The performance measure for the Tranche 1 Target Award is relative
“Total Shareholder Return” or “TSR” (as such terms are defined on Exhibit A) for
the Tranche 1 Performance Period.


(b)Vesting of Tranche 2 Target Award. On the last day the Tranche 2 Performance
Period (such date, the “Tranche 2 Vesting Date”) a number of PSUs subject to the
Tranche 2 Target Award (which number may be lesser than or greater than the
total number of PSUs subject




--------------------------------------------------------------------------------




to the Tranche 2 Target Award) shall become vested and non-forfeitable based on
the attainment of the performance measure set forth on Exhibit A attached
hereto; provided, that, except as set forth in Section 3(b) below, Participant
is employed by or providing services to the Company or any of its Affiliates on
the Tranche 2 Vesting Date. The performance measure for the Tranche 2 Target
Award is relative Total Shareholder Return or TSR for the Tranche 2 Performance
Period.


(c)Settlement of PSUs. As soon as practicable following the date on which the
Committee certifies the applicable performance measure in accordance with
Exhibit A, but in no event later than March 15th of the year following the year
in which the Tranche 1 Vesting Date and Tranche 2 Vesting Date respectively
occurs, vested PSUs shall be settled by (i) delivering to Participant one share
of Common Stock for each vested PSU and (ii) making a cash payment to
Participant equal to the Fair Market Value of any fractional shares of Common
Stock in respect of any vested PSUs credited to the Account.


(d)Restrictions. The PSUs granted hereunder may not be sold, pledged or
otherwise transferred (other than by will or the laws of descent and
distribution) and may not be subject to lien, garnishment, attachment or other
legal process. Participant acknowledges and agrees that, with respect to the
PSUs credited to the Account, Participant has no voting rights with respect to
such shares of Common Stock unless and until such PSUs are settled in shares of
Common Stock pursuant to Section 2(c) hereof.


3.
3.    Effect of Termination of Employment.

4.



(a)Except as set forth in Section 3(b) below, upon the termination of
Participant’s employment or service with the Company and its Affiliates, any
unvested PSUs shall immediately and automatically, without any action on the
part of the Company, be forfeited without any consideration therefor. Upon the
termination of Participant’s employment or service with the Company and its
Affiliates for Cause, any vested PSUs which have not been settled prior to the
date of such termination of employment or service shall be forfeited (without
payment of any consideration therefor).


(b)In the event of Participant’s termination of employment or service with the
Company and its Affiliates due to death or Disability (as defined below) during
the twelve (12) month period immediately preceding either the Tranche 1 Vesting
Date or the Tranche 2 Vesting Date, as applicable, then Participant will vest in
the number of PSUs determined by the product of (A) the number of PSUs that vest
based on the attainment of the performance measure set forth on Exhibit A for
the entire applicable performance period as if Participant had remained in
employment or service with the Company or any of its Affiliates through the
applicable vesting date, multiplied by (B) a fraction, the numerator of which is
the number of days from the Date of Grant through the date of such termination
and the denominator of which is the number of days in the applicable performance
period. This prorated award shall be settled following the end of the applicable
performance period as set forth in Section 2(c) above.


(c)For purposes of this Agreement, “Disability” shall mean a physical or mental
condition, which in the opinion of the Company, pursuant to consistently applied
guidelines,




--------------------------------------------------------------------------------




medical reports, and other evidence satisfactory to the Company, causes the
Participant to be unable to perform Participant’s services, duties and
obligations for the Company or any of its Affiliates for any ninety (90) days
during a period of one hundred eighty (180) consecutive days due to such
condition. The Company may make such determination by a physician selected by
the Company and require that the Participant submit to a medical examination by
such physician, or pursuant to the provision of benefits under any applicable
employer-sponsored group long-term disability insurance benefit program
sponsored by the Company of its Affiliates in which Participant participates.
The determination of the Company shall be binding upon the Participant.


4.    Tax Withholding. At the time the Award is made, or at any time thereafter
as requested by the Company, Participant hereby authorizes the Company to
satisfy its withholding obligations, if any, from payroll or any other amounts
payable to Participant, and Participant further agrees to make adequate
provision for any sums required to satisfy the federal, state, local and foreign
tax withholding obligations of the Company, if any, which arise in connection
with the Award, to the maximum extent permitted by law. The Committee, in its
sole discretion and pursuant to such procedures as it may specify from time to
time, may satisfy such tax withholding obligations, in whole or in part, by
withholding otherwise deliverable shares of Common Stock having an aggregate
Fair Market Value equal to (but not exceeding) the minimum amount required to be
withheld and/or by the sale of shares of Common Stock to generate sufficient
cash proceeds to satisfy any such tax withholding obligation. Participant hereby
authorizes the Company to take any steps as may be necessary to effect any such
sale and agree to pay any costs associated therewith, including without
limitation any applicable broker’s fees.


5.Rights as a Stockholder. Upon and following the delivery of such shares in
settlement of the PSUs, Participant shall be the record owner of the shares of
Common Stock so delivered unless and until such shares of Common Stock are sold
or otherwise disposed of, and as record owner shall be entitled to all rights of
a holder of shares of Common Stock, including, without limitation, voting
rights, if any, with respect to such shares of Common Stock. Prior to the
settlement of the PSUs in shares of Common Stock, Participant shall not be
deemed for any purpose to be the owner of the shares of Common Stock underlying
the PSUs and no dividends or dividend equivalents will be earned, distributed or
paid to Participant.


6.Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan and this Agreement shall be subject to any
additional limitations set forth in any applicable exemptive rule under Section
16 of the Exchange Act (including any amendment to Rule 16b-3 of the Exchange
Act) that are requirements for the application of such exemptive rule. To the
extent permitted by applicable law, this Agreement shall be deemed amended to
the extent necessary to confirm to such applicable exemptive rule.


7.     Notices. Any notices provided for in this Award or the Plan shall be
given in writing and shall be delivered by hand or sent by Federal Express,
certified or registered mail, return receipt requested, postage prepaid, and
shall be deemed effectively given upon receipt or, in the case of




--------------------------------------------------------------------------------




notices delivered by mail by the Company to Participant, five (5) days after
deposit in the United States mail, postage prepaid, addressed to Participant at
the last address Participant provided to the Company.


8.    Award Not a Service Contract. The Award is not an employment or service
contract, and nothing in the Award shall be deemed to create in any way
whatsoever any obligation on Participant’s part to continue to serve as an
employee, director or consultant to the Company or any of its Affiliates. In
addition, nothing in this Award shall obligate the Company or any Affiliate,
their respective stockholders, boards of directors, officers or employees to
continue any relationship that Participant might have as an employee, director
or consultant or as any other type of service provider for the Company or any
Affiliate. Neither Participant nor any other person shall have any claim to be
granted any additional awards and there is no obligation under the Plan for
uniformity of treatment of holders or beneficiaries of awards. The terms and
conditions of the Award granted hereunder or any other award granted under the
Plan (or otherwise) and the Committee’s determinations and interpretations with
respect thereto and/or with respect to Participant and any recipient of an award
under the Plan need not be the same (whether or not Participant and any such
other recipient are similarly situated).


9.    Section 409A of the Internal Revenue Code. The intent of the parties is
that the payments and benefits under this Agreement be exempt from, or to the
extent not so exempt, comply with Section 409A of the Internal Revenue Code of
1986, as amended, and accordingly, to the maximum extent permitted, this
Agreement shall be interpreted and be administered to be exempt from or in
compliance therewith, as applicable.


10.    Miscellaneous.


(a)Participant agrees upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of this Award.


(b)All amounts credited to the Account under this Agreement shall continue for
all purposes to be part of the general assets of the Company. Participant’s
interest in the Account shall make Participant only a general, unsecured
creditor of the Company.


(c)Participant may file with the Company a written designation of a beneficiary
on such form as may be prescribed by the Company and may, from time-to-time,
amend or revoke such designation. If no designated beneficiary survives
Participant, Participant’s estate shall be deemed to be the beneficiary.


(d)Participant acknowledges and agrees that Participant has reviewed the Award
in its entirety, has had an opportunity to obtain the advice of counsel prior to
executing and accepting the Award and fully understands all provisions of the
Award.


(e)The waiver by either party of compliance with any provision of the Award by
the other party shall not operate or be construed as a waiver of any other
provision of the Award, or




--------------------------------------------------------------------------------




of any subsequent breach by such party of a provision of the Award.


(f)The terms of this Agreement shall be binding upon and inure to the benefit of
the Company and its successors and assigns, and shall be binding on Participant
and Participant’s beneficiaries, executors, administrators, heirs and
successors.


(g)The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement, and each other provision of this Agreement shall be severable and
enforceable to the extent permitted by law.


(h)This Agreement shall be governed in all respects by the laws of the State of
Nevada, without regard to conflicts of laws principles thereof.


(i)This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.


11.    Governing Plan Document and Entire Agreement. The Award is subject to all
interpretations, amendments, rules and regulations that may from time to time be
promulgated and adopted pursuant to the Plan. In the event of any conflict
between the provisions of the Plan and any other document, the provisions of the
Plan shall control. This Agreement and the Plan contain the entire agreement and
understanding of the parties hereto with respect to the subject matter contained
herein and supersede all prior communications, representations and negotiations
in respect thereto. No change, modification or waiver of any provision of this
Agreement shall be valid unless the same be in writing and signed by the parties
hereto.


[Signature page follows]




--------------------------------------------------------------------------------






CLUBCORP HOLDINGS, INC.
 
PARTICIPANT
 
 
By:
 
 
 
Signature
Signature
 
 
 
Title:
 
 
 
 
 
 
Name:
 
Name:
 





































Signature Page to PSU Agreement




--------------------------------------------------------------------------------




EXHIBIT A


VESTING OF PSUs
Company Total Shareholder Return Relative to Peer Group:
Payout as Percentage of Target Award
90th percentile or above
175%
50th percentile
100%
30th percentile
50%
less than 30th percentile
0%

Payout is capped at 100% if the Company’s TSR (as defined below) is negative.
Vesting will be determined based on linear interpolation between points shown
above.


1.     Determination of Award. Following the end of each of the Tranche 1
Performance Period and the Tranche 2 Performance Period, the Committee will
certify the payout percentage for each target award for each applicable
performance period. The PSUs subject to vesting during the applicable
performance period will be automatically forfeited if the Company’s performance
during such applicable performance period does not meet or exceed the 30th
percentile. Performance at or above the threshold level will result in PSUs
becoming vested as set forth below, and shares underlying such vested PSUs shall
be distributed following completion of the certification described above.


2.     Defined Terms. For purposes of this Agreement:


(a)    “Total Shareholder Return” or “TSR” means total shareholder return as
applied to the Company or any company in the Peer Group, defined as (A) the
stock price at the end of the applicable performance period minus the stock
price at the beginning of the applicable performance period, plus dividends and
distributions made or declared (assuming such dividends or distributions are
reinvested in the common stock of the Company or any company in the Peer Group)
during the applicable performance period, divided by (B) the stock price at the
beginning of the applicable performance period, expressed as a percentage
return.  For purposes of computing TSR, the stock price at the beginning of each
performance period will be the average price of a share of common stock over all
trading days that occur in the last full calendar month immediately preceding
such performance period, and the stock price at the end of each performance
period will be the average price of a share of common stock over all trading
days that occur in the last full calendar month of such performance period.


(b)    “Peer Group” means the companies listed on the S&P Leisure Time Services
Select Industry Index on the first day of each applicable performance period
(but without regard to any such company that ceases to be publicly traded prior
to the expiration of such performance




--------------------------------------------------------------------------------




period).


3.     Calculation. For purposes of the Award, the number of PSUs subject to the
Tranche 1 Target Award and the Tranche 2 Target Award that will become vested
effective as of the Tranche 1 Vesting Date and the Tranche 2 Vesting Date, as
applicable, will be calculated as follows:


(a)    FIRST: For the Company and for each other company in the Peer Group,
determine the TSR for each of the Tranche 1 Performance Period and the Tranche 2
Performance Period, as applicable.


(b)    SECOND: Rank the TSR values determined in the first step from low to high
(with the company having the lowest TSR being ranked number 1, the company with
the second lowest TSR ranked number 2, and so on) and determine the Company’s
percentile rank based upon its position in the list by dividing the Company’s
position by the total number of companies (including the Company) in the Peer
Group and rounding the quotient to the nearest hundredth.


(c)    THIRD: Plot the percentile rank for the Company determined in the second
step into the appropriate band in the left-hand column of the table above and
determine the number of PSUs vesting as a percent of the Tranche 1 Target Award
and the Tranche 2 Target Award, as applicable, which is the figure in the
right-hand column of the table above corresponding to that percentile rank. Use
linear interpolation between points in the table above to determine the
percentile rank and the corresponding PSU vesting if the Company’s percentile
rank falls between two such points and is greater than the 30th percentile and
less than 90th percentile.


4.     Rules. The following rules apply to the computation of the number of PSUs
vesting:


(a)    If the Company’s TSR is negative over the applicable performance period,
the payout shall not exceed 100% of target for that performance period.


(b)    The minimum number of PSUs that may vest for any performance period is
zero and the maximum number of PSUs that may vest for any performance period is
175% of the number of PSUs granted in respect of that performance period. No
PSUs granted in respect of a performance period will vest if the percentile rank
is below the 30th percentile for that performance period (and all such PSUs will
be automatically forfeited).


(c)    PSUs that are scheduled to vest at the end of a performance period and do
not vest because the applicable level of performance was not achieved shall be
automatically forfeited at the end of such performance period.










